DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	In regard to claims 1-20, the prior art does not disclose a method, device, or storage medium for flare compensation with the combination of limitations specified in the claimed invention, specifically the limitations of:
obtaining a dark corner intensity differences profile between the first image and the second image based on a relative illumination of an area outside a first image circle of the first image and a second image circle of the second image, wherein the dark corner intensity differences profile is obtained for the Y component; obtaining a flare profile using the intensity differences profile and the dark corner intensity differences profile, wherein the flare profile is for the Y component; converting the flare profile of the Y component to an RGB flare profile; and modifying the first image based on the RGB flare profile to obtain a processed first image, as stated in claims 1, 8, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0260978, discloses an imaging device with an RGB binning unit that is used to estimate flare; however, the prior art does not specifically disclose obtaining a flare profile using the intensity differences profile and the dark corner intensity differences profile, wherein the flare profile is for the Y component; converting the flare profile of the Y component to an RGB flare profile; and modifying the first image based on the RGB flare profile to obtain a processed first image.  US 2017/0359534, discloses a camera system that corrects foreign lighting artifacts such as flare; however, the prior art does not disclose obtaining a flare profile using the intensity differences profile and the dark corner intensity differences profile, wherein the flare profile is for the Y component; converting the flare profile of the Y component to an RGB flare profile; and modifying the first image based on the RGB flare profile to obtain a processed first image.  US 2017/0070689, discloses an imaging device that estimates flare and performs flare correction in the image; however, the prior art does not specifically disclose obtaining a flare profile using the intensity differences profile and the dark corner intensity differences profile, wherein the flare profile is for the Y component; converting the flare profile of the Y component to an RGB flare profile; and modifying the first image based on the RGB flare profile to obtain a processed first image.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs